DETAILED ACTION
The instant application having Application No. 16/781,791 has a total of 55 claims pending in the application.  There are 4 independent claims and 51 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 8/6/2020 and 12/4/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 26-41 and 53-55 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kazmi et al. (US 2018/0302873).

Regarding Claim 1, Kazmi teaches an apparatus for wireless communication at a user equipment (UE), comprising: one or more transceivers; one or more memory; and one or more processors electronically coupled to the one or more memory and the one or more transceivers, the one or more processors configured (“FIG. 3 schematically shows a terminal 10, which may be implemented in this example as a user equipment. Terminal 10 comprises control circuitry 20, which may comprise a controller connected to a memory. Any of the modules of a terminal described herein may be implemented in and/or executable by, the control circuitry 20, in particular as module in the controller. Terminal 10 also comprises radio circuitry 22 providing receiving and transmitting or transceiving functionality, the radio circuitry 22 connected or connectable to the control circuitry. An antenna circuitry 24” – See [0143]; The terminal (UE) comprises radio circuitry/antenna (transceiver), memory, and a controller/processor coupled to the memory and transceiver) to:
transmit, via the one or more transceivers to a network entity, an indication of a capability for reporting measurements related to positioning of the UE (“A measurement may in particular be a runtime measurement and/or may comprise a measurement performed on one or more positioning signals. It may be configured that a measurement/runtime measurement comprises and/or is represented by a runtime measured and/or a runtime difference, e.g. a Tx-Rx difference. Runtime differences may pertain to differences between runtimes of positioning signals from different sources, e.g. eNodeBs or base station or (radio) network nodes” – See [0019]; “The configuring may be based on a UE measurement capability report. The method may comprise, and/or the network node may be adapted for, and/or comprise a receiving module for, receiving a measurement capability report, e.g. from the UE” – See [0028]; The UE transmits, to a network node (network entity), a measurement capability report related to positioning reference signals);
“The method may comprise, and/or the network node may be adapted for, and/or comprise a configuring module for, configuring a UE with a measurement configuration based on a resolution for measurements of positioning signals. Configuring may comprise signaling (representing allocation data and/or the configuration) a bandwidth and/or bandwidth indication, the bandwidth or bandwidth indication pertaining to a bandwidth of positioning signals to be transmitted to and/or received by the UE. The configuring may be based on a UE measurement capability report” – See [0028]; “The UE may also obtain a measurement configuration, which comprises of at least one parameter used by the UE for doing measurements. Examples of parameters which can be included in the measurement configuration are measurement BW, cell BW, measurement time or period, number of samples to be used for measurement in the measurement time, reference signal related configuration parameters (e.g. RS BW, RS measurement BW, number of time resources in RS occasion, RS occasion periodicity, reference time to start RS configuration etc).” – See [0084]; “The measurement can also be performed on reference signals transmitted by one or more transmission points (TPs) within the same cell, which can be a serving or neighbor cell” – See [0079]; The UE receives, from the network node based on the capability report (indication), a measurement configuration that indicates resources for the positioning reference signal, wherein the configuration is associated with positioning reference signals transmitted by one or more transmission points);
determine, based at least in part on the one or more configurations, one or more report parameters associated with the positioning of the UE (“the UE may be adapted for, and/or comprise a measurement module, for performing measurements and/or for providing measurement data based on measurements. The UE may be adapted to perform the measurements” – See [0021]; “The method may comprise receiving, from the UE and/or from another network node, e.g. an eNodeB, measurement indicator/s, which may be pertaining to positioning signals received and/or measured by the UE (which may be the UE to be localized)” – See [0029]; The UE receives the positioning reference signal and determines a measurement (report parameter) associated with the positioning of the UE); and
transmit, via the one or more transceivers to the network entity based at least in part on the one or more configurations, the one or more report parameters using a first reporting level for the UE, or a second reporting level for the UE that is different than the first reporting level (“The method may comprise, and/or the UE may be adapted for, and/or comprise a transmitting module for, transmitting the measurement indicator/s, e.g. to a network or network node” – See [0023]; “If the UE has low or lower capability (e.g., its measurement capability is not sufficient to provide the higher resolution and/or for the higher resolution mapping), such as lower sampling rate or smaller reception bandwidth, then lower resolution (e.g., 1 Ts) may be assumed, and/or mapping and/or transmitting may generally be adapted accordingly” – See [0069]; “If the UE has high or higher capability (e.g., its measurement capability is sufficient to provide the higher resolution and/or for the higher resolution mapping, then higher resolution (e.g., 0.5 Ts) may assumed in the measurement report, in particular unless explicitly configured otherwise” – See [0070]; The UE transmits the measurement report to the network node based on the measurement configuration, wherein the report parameters use a first/low resolution (first reporting level) or a second/high resolution (second reporting level)).

Regarding Claim 2, Kazmi teaches the apparatus of Claim 1.  Kazmi further teaches that the one or more processors are configured to: determine a report parameter for at least one positioning reference signal resource of the one or more positioning reference signal resources (“The method may comprise receiving, from the UE and/or from another network node, e.g. an eNodeB, measurement indicator/s, which may be pertaining to positioning signals received and/or measured by the UE (which may be the UE to be localized)” – See [0029]; The measurement indicator (report parameter) is determined for at least one positioning reference signal, wherein the positioning reference signal is transmitted/received via the configured positioning reference signal resources).

Regarding Claim 3, Kazmi teaches the apparatus of Claim 1.  Kazmi further teaches that the one or more processors are configured to: transmit, using the second reporting level for the UE, a selected report parameter for at least one positioning reference signal resource set of one or more positioning reference signal resource sets (“If the UE has high or higher capability (e.g., its measurement capability is sufficient to provide the higher resolution and/or for the higher resolution mapping, then higher resolution (e.g., 0.5 Ts) may assumed in the measurement report, in particular unless explicitly configured otherwise” – See [0070]; The UE transmits the positioning signal measurement indicator (report parameter) to the network node using the second/high resolution (second reporting level)).

Regarding Claim 4, Kazmi teaches the apparatus of Claim 1.  Kazmi further teaches that the one or more processors are configured to: identify one or more of a number of the one or more positioning reference signal resources included in a positioning reference resource set, a number of positioning reference resource sets, or a number of TRPs; and transmit, based at least in part on the identifying, the one or more report parameters using the second reporting level for the UE that is different than the first reporting level (“For example the UE can use the first (legacy) RSTD reporting range (i.e. 1 Ts resolution) when PRS BW=1.4 MHz (6 RBs) or 3 MHz (15 RBs). But it uses the second (new) reporting range (i.e. 0.5 Ts resolution) when PRS BW>3 MHz (15 RBs)” – See [0122]; “Examples of UE requirements related to UE measurements are measurement time, measurement reporting time or delay, measurement accuracy (e.g. RSRP/RSRQ accuracy), number of cells to be measured over the measurement time etc.” – See [0090]; “A measurement configuration may pertain to one or more than one source of positioning signals, e.g. a network node may be adapted to configure a UE for measurements on positioning signals from more than one source, which may include the configuring network node and/or different network nodes, e.g. different eNodeBs” – See [0024]; The UE identifies a number of cells/TRPs to be measured and transmits the measurement indicators using, for example, the second/high resolution (second reporting level) of 0.5 Ts).

Regarding Claim 5, Kazmi teaches the apparatus of Claim 1.  Kazmi further teaches that the one or more processors are configured to: identify one or more of a positioning procedure of the UE or a reporting parameter for transmitting the one or more report parameters; and transmit, based at least in part on the identifying, the one or more report parameters using the second reporting level for the UE that is different than the first reporting level (“A measurement configuration may generally indicate and/or comprise a resolution and/or resolution configuration. Additionally, a measurement configuration may comprise and/or indicate measurement settings of and/or for the UE, in particular pertaining to sampling rate and/or measurement bandwidth and/or (physical) measurement resolution (e.g., in regards to time resolution)” – See [0024]; “For example the UE can use the first (legacy) RSTD reporting range (i.e. 1 Ts resolution) when PRS BW=1.4 MHz (6 RBs) or 3 MHz (15 RBs). But it uses the second (new) reporting range (i.e. 0.5 Ts resolution) when PRS BW>3 MHz (15 RBs)” – See [0122]; The UE identifies a resolution configuration (reporting parameter for transmitting the one or more report parameters) and transmits the measurement indicator (report parameter) using the second/high resolution (second reporting level) based on the identifying).

Regarding Claim 6, Kazmi teaches the apparatus of Claim 1.  Kazmi further teaches that the one or more report parameters comprise one or more report quantities, including one or more of a reference signal time difference, a reference signal receive power, an angle, a positioning reference 

Regarding Claim 7, Kazmi teaches the apparatus of Claim 1.  Kazmi further teaches that the one or more processors are configured to: determine a report parameter for at least one positioning reference signal resource of the one or more positioning reference signal resources, the one or more positioning reference signal resources spanning one or more positioning reference signal resource sets, the one or more positioning reference signal resource sets corresponding to one or more positioning reference signal resource settings (“The method may comprise, and/or the network node may be adapted for, and/or comprise a configuring module for, configuring a UE with a measurement configuration based on a resolution for measurements of positioning signals. Configuring may comprise signaling (representing allocation data and/or the configuration) a bandwidth and/or bandwidth indication, the bandwidth or bandwidth indication pertaining to a bandwidth of positioning signals to be transmitted to and/or received by the UE. The configuring may be based on a UE measurement capability report” – See [0028]; “The UE may also obtain a measurement configuration, which comprises of at least one parameter used by the UE for doing measurements. Examples of parameters which can be included in the measurement configuration are measurement BW, cell BW, measurement time or period, number of samples to be used for measurement in the measurement time, reference signal related configuration parameters (e.g. RS BW, RS measurement BW, number of time resources in RS occasion, RS occasion periodicity, reference time to start RS configuration etc).” – See [0084]; “The measurement can also be performed on reference signals transmitted by one or more transmission points (TPs) within the same cell, which can be a serving or neighbor cell” – See [0079]; The determines a measurement value 

Regarding Claim 8, Kazmi teaches the apparatus of Claim 7.  Kazmi further teaches that the one or more processors are configured to: transmit the report parameter for the at least one positioning reference signal resource included in the one or more positioning reference signal resource sets using the first reporting level for the UE (“The method may comprise, and/or the UE may be adapted for, and/or comprise a transmitting module for, transmitting the measurement indicator/s, e.g. to a network or network node” – See [0023]; “If the UE has low or lower capability (e.g., its measurement capability is not sufficient to provide the higher resolution and/or for the higher resolution mapping), such as lower sampling rate or smaller reception bandwidth, then lower resolution (e.g., 1 Ts) may be assumed, and/or mapping and/or transmitting may generally be adapted accordingly” – See [0069]; The measurement indicator (report parameter) is transmitted using a first/low resolution (reporting level)).

Regarding Claim 9, Kazmi teaches the apparatus of Claim 8.  Kazmi further teaches that the one or more processors are configured to: identify a reference report parameter associated with a positioning reference signal resource included in a positioning reference signal resource set of the one or more positioning reference signal resource sets; determine, based at least in part on the identifying, a differential between the reference report parameter and a report parameter for each additional reference signal resource included in the positioning reference signal resource set; and transmit the report parameter for the at least one positioning reference signal resource based at least in part on determining the differential (“RSTD Measurement Report Mapping is discussed in the following. The UE estimates the time of arrival of a reference cell and other detected cells based on the received assistance information from E-SMLC. Then, the UE computes the Reference Signal Time Difference (RSTD) of each detected cell in relation to the reference cell. The UE signals the RSTD measurement results to the location server (e.g., E-SMLC) using the pre-defined RSTD report mapping as explained below” – See [0044]; Using RSTD, a differential between the positioning signal arrival time of a reference cell (reference report parameter) and another cell (report parameter for additional reference signal resource set) is determined.  The differential arrival time measurement is transmitted as the selected report parameter in a measurement report).

Regarding Claim 10, Kazmi teaches the apparatus of Claim 1.  Kazmi further teaches that the one or more processors are configured to: transmit, using the second reporting level for the UE, a selected report parameter for at least one positioning reference signal resource set of one or more positioning reference signal resource sets, wherein each of the one or more positioning reference signal resource sets is associated with a corresponding positioning reference signal resource setting of one or more positioning reference signal resource settings (“The method may comprise, and/or the UE may be adapted for, and/or comprise a transmitting module for, transmitting the measurement indicator/s, e.g. to a network or network node” – See [0023]; “For example the UE can use the first (legacy) RSTD reporting range (i.e. 1 Ts resolution) when PRS BW=1.4 MHz (6 RBs) or 3 MHz (15 RBs). But it uses the second (new) reporting range (i.e. 0.5 Ts resolution) when PRS BW>3 MHz (15 RBs)” – See [0122]; The UE transmits the measurement indicator (report parameter) for the position signal using the second/higher resolution (second reporting level) of 0.5 Ts, wherein the position signal resource set is associated with a corresponding resource configuration/setting).

Regarding Claim 11, Kazmi teaches the apparatus of Claim 10.  Kazmi further teaches that the second reporting level for the UE is a reporting level of one or more reporting levels for the UE indicated “A measurement configuration may generally indicate and/or comprise a resolution and/or resolution configuration” – See [0024]; “For example the UE can use the first (legacy) RSTD reporting range (i.e. 1 Ts resolution) when PRS BW=1.4 MHz (6 RBs) or 3 MHz (15 RBs). But it uses the second (new) reporting range (i.e. 0.5 Ts resolution) when PRS BW>3 MHz (15 RBs)” – See [0122]; The second resolution (second reporting level) is one of a plurality of resolutions, wherein the resolution is indicated in measurement configuration signaling from the network node).

Regarding Claim 12, Kazmi teaches the apparatus of Claim 10.  Kazmi further teaches that the selected report parameter for the at least one positioning reference signal resource set corresponds to a positioning reference signal resource that is included in a positioning reference signal resource set associated with the corresponding positioning reference signal resource setting and a configured reference identification value (“The method may comprise, and/or the network node may be adapted for, and/or comprise a configuring module for, configuring a UE with a measurement configuration based on a resolution for measurements of positioning signals. Configuring may comprise signaling (representing allocation data and/or the configuration) a bandwidth and/or bandwidth indication, the bandwidth or bandwidth indication pertaining to a bandwidth of positioning signals to be transmitted to and/or received by the UE. The configuring may be based on a UE measurement capability report” – See [0028]; “The UE may also obtain a measurement configuration, which comprises of at least one parameter used by the UE for doing measurements. Examples of parameters which can be included in the measurement configuration are measurement BW, cell BW, measurement time or period, number of samples to be used for measurement in the measurement time, reference signal related configuration parameters (e.g. RS BW, RS measurement BW, number of time resources in RS occasion, RS occasion periodicity, reference time to start RS configuration etc).” – See [0084]; The report parameter for the 

Regarding Claim 13, Kazmi teaches the apparatus of Claim 10.  Kazmi further teaches that the one or more processors are configured to: transmit the selected report parameter for the at least one positioning reference signal resource set based at least in part on a combining of a report parameter for each positioning reference signal resource included in a positioning reference signal resource set associated with the corresponding positioning reference signal resource setting (“RSTD Measurement Report Mapping is discussed in the following. The UE estimates the time of arrival of a reference cell and other detected cells based on the received assistance information from E-SMLC. Then, the UE computes the Reference Signal Time Difference (RSTD) of each detected cell in relation to the reference cell. The UE signals the RSTD measurement results to the location server (e.g., E-SMLC) using the pre-defined RSTD report mapping as explained below” – See [0044]; The measurement indicator (report value) is determined by combining a report parameter for each positioning signal resource in the resource set.  Using RSTD, for example, an arrival time of the signal from a reference cell and an arrival time of the signal from another cell are combined by determining the relative arrival time difference and the combined value is transmitted as the selected report parameter in the measurement report).

Regarding Claim 14, Kazmi teaches the apparatus of Claim 10.  Kazmi further teaches that the one or more processors are configured to: identify a reference report parameter associated with a positioning reference signal resource set of the one or more positioning reference signal resource sets associated with the corresponding positioning reference signal resource setting; determine, based at least in part on the identifying, a differential between a reference report parameter and the report parameter for each additional reference signal resource set associated with the corresponding “RSTD Measurement Report Mapping is discussed in the following. The UE estimates the time of arrival of a reference cell and other detected cells based on the received assistance information from E-SMLC. Then, the UE computes the Reference Signal Time Difference (RSTD) of each detected cell in relation to the reference cell. The UE signals the RSTD measurement results to the location server (e.g., E-SMLC) using the pre-defined RSTD report mapping as explained below” – See [0044]; Using RSTD, a differential between the positioning signal arrival time of a reference cell (reference report parameter) and another cell (report parameter for additional reference signal resource set) is determined.  The differential arrival time measurement is transmitted as the selected report parameter in a measurement report).

Regarding Claim 26, Kazmi teaches the apparatus of Claim 1.  Kazmi further teaches that the one or more processors are configured to: determine the second reporting level for the UE (“For example the UE can use the first (legacy) RSTD reporting range (i.e. 1 Ts resolution) when PRS BW=1.4 MHz (6 RBs) or 3 MHz (15 RBs). But it uses the second (new) reporting range (i.e. 0.5 Ts resolution) when PRS BW>3 MHz (15 RBs)” – See [0122]; The second/high resolution (second reporting level) of 0.5 Ts is determined for the UE).

Regarding Claim 27, Kazmi teaches the apparatus of Claim 1.  Kazmi further teaches that the one or more processors are configured to: determine an available resource size for transmitting the one or more report parameters, and transmit, based at least in part on determining the available resource size, the one or more report parameters using the second reporting level for the UE that is different than the first reporting level (“The method may comprise, and/or the UE may be adapted for, and/or comprise a transmitting module for, transmitting the measurement indicator/s, e.g. to a network or network node”  “For example the UE can use the first (legacy) RSTD reporting range (i.e. 1 Ts resolution) when PRS BW=1.4 MHz (6 RBs) or 3 MHz (15 RBs). But it uses the second (new) reporting range (i.e. 0.5 Ts resolution) when PRS BW>3 MHz (15 RBs)” – See [0122]; “Allocated or scheduled resources may comprise and/or refer to frequency-related information, in particular regarding one or more carriers and/or bandwidth and/or subcarriers and/or time-related information, in particular regarding frames and/or slots and/or subframes, and/or regarding resource blocks and/or time/frequency hopping information. Allocated resources may in particular refer to UL resources, e.g. UL resources for a first wireless device to transmit to and/or for a second wireless device. Transmitting on allocated resources and/or utilizing allocated resources may comprise transmitting data on the resources allocated, e.g. on the frequency and/or subcarrier and/or carrier and/or timeslots or subframes indicated” – See [0172]; The UE determines an allocated/available resource for transmission and transmits a measurement indicator (report parameter) using the determined resource, wherein the second resolution (second reporting level) is used).

Regarding Claim 28, Kazmi teaches the apparatus of Claim 1.  Kazmi further teaches that the one or more processors are configured to: determine whether the UE is configured for transmitting the one or more report parameters using the first reporting level, and determine whether the one or more report parameters associated with the positioning of the UE are configured according to the second reporting level that is different than the first reporting level based at least in part on determining whether the UE is configured for transmitting the one or more report parameters using the first reporting level (“For example the UE can use the first RSTD reporting range (i.e. 1 Ts resolution) when the measurement BWTrue≤15 RBs and can use the second RSTD reporting range (i.e. 0.5 Ts resolution) when the measurement BWTrue>15 RBs” – See [0125]; The UE determines whether to transmit the measurement indicator (report parameter) using the first resolution (first reporting level) of 1 Ts and 

Regarding Claim 29, Kazmi teaches the apparatus of Claim 1.  Kazmi further teaches that the one or more TRPs are associated with one or more base stations (“The measurement can also be performed on reference signals transmitted by one or more transmission points (TPs) within the same cell, which can be a serving or neighbor cell” – See [0079]; The transmission points (TRPs) are associated with a cell/base station).

Claims 30, 54 and 55 are rejected based on reasoning similar to Claim 1.

Regarding Claim 31, Kazmi teaches the apparatus of Claim 30.  Kazmi further teaches that the one or more configurations associated with the one or more TRPs are based at least in part on a periodicity of receiving the indication (“Measurement capabilities may generally comprise bandwidth/s and/or sampling rate/s and/or measurement resolution (in particular time resolution) and/or sensitivity/ies and/or adaptability regarding one or more of such parameters and/or capabilities (e.g., if the UE is able to change sampling rates)” – See [0027]; “Determining the configuration may be based on a measurement capability report, e.g. from the UE” – See [0028]; The configuration is performed based on the capability indication, wherein the capability indication may include a sampling rate/periodicity).

Claim 32 is rejected based on reasoning similar to Claim 6.

Regarding Claim 33, Kazmi teaches the apparatus of Claim 30.  Kazmi further teaches that the one or more processor are configured to: receive signaling from at least one of the one or more TRPs, “A measurement configuration may pertain to one or more than one source of positioning signals, e.g. a network node may be adapted to configure a UE for measurements on positioning signals from more than one source, which may include the configuring network node and/or different network nodes, e.g. different eNodeBs” – See [0024]; Signaling is received from other network nodes/TRPs to enable the apparatus to determine the measurement configuration pertaining to the network nodes).

Claim 34 is rejected based on reasoning similar to Claim 7.
Claim 35 is rejected based on reasoning similar to Claim 8.
Claim 36 is rejected based on reasoning similar to Claim 9.
Claim 37 is rejected based on reasoning similar to Claim 10.
Claim 38 is rejected based on reasoning similar to Claim 11.
Claim 39 is rejected based on reasoning similar to Claim 12.
Claim 40 is rejected based on reasoning similar to Claim 13.
Claim 41 is rejected based on reasoning similar to Claim 14.
Claim 53 is rejected based on reasoning similar to Claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-25 and 42-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US 2018/0302873) in view of Kim et al. (US 2021/0112522).

Regarding Claim 15, Kazmi teaches the apparatus of Claim 1.  Kazmi does not explicitly teach that the one or more processors are configured to: transmit, using a third reporting level for the UE, a selected report parameter associated with at least one positioning reference signal resource setting of one or more positioning reference signal resource settings, wherein the at least one positioning reference signal resource setting of the one or more positioning reference signal resource settings is associated with a corresponding subset of positioning reference signal resources of one or more positioning reference signal resource sets.
However, Kim teaches that the one or more processors are configured to: transmit, using a third reporting level for the UE, a selected report parameter associated with at least one positioning reference signal resource setting of one or more positioning reference signal resource settings, wherein the at least one positioning reference signal resource setting of the one or more positioning reference signal resource settings is associated with a corresponding subset of positioning reference signal resources of one or more positioning reference signal resource sets (“In the case where the transmission frequency is 6 GHz or more, if a third resolution is required, the subcarrier spacing may be selected as 60 kHz” – See [0137]; “FIG. 20 illustrates configuration of a different numerology and transmission of a positioning reference signal (PRS) based on TDM. Referring to FIG. 20, positioning reference signal (PRS) transmission intervals which have different resolutions for time intervals #0 to #3 may be configured in the same bandwidth part BWP #1” – See [0242]; “According to an embodiment, where a numerology value for multiple time intervals needs to be configured, a plurality of set values may be required to be included for the transmission interval for each prs-Numerology. Thus, positioning reference signals (PRS) with different resolutions may be transmitted in different time intervals even in the single bandwidth part (BWP)” – See [0244]; See also Fig. 20 and table 12; The UE transmits the PRS measurement using a third resolution (third reporting level) of (1/22 or 0.25)*Ts, where Ts=9.8 m, and wherein the report parameter is associated with a PRS resource setting of a plurality of PRS resource settings.  That is, a plurality of different combinations of BWPs and time intervals are provided as resource settings, wherein the PRS resource setting used for the third resolution is a subset (e.g., BWP #1 and time interval #2) of the PRS resource sets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazmi such that the one or more processors are configured to: transmit, using a third reporting level for the UE, a selected report parameter associated with at least one positioning reference signal resource setting of one or more positioning reference signal resource settings, wherein the at least one positioning reference signal resource setting of the one or more positioning reference signal resource settings is associated with a corresponding subset of positioning reference signal resources of one or more positioning reference signal resource sets.  Motivation for doing so would be to provide additional resolutions to satisfy various use cases in NR positioning (See Kim, [0125] and [0137]).

Regarding Claim 16, Kazmi in view of Kim teaches the apparatus of Claim 15.  Kim further teaches that the third reporting level for the UE is a reporting level of one or more reporting levels for the UE indicated by the signaling comprising the one or more configurations (“base station may configure and transmit the positioning reference signal (PRS) based on different numerologies according to the UE's capability” – See [0144]; “In the case where the transmission frequency is 6 GHz or more, if a third resolution is required, the subcarrier spacing may be selected as 60 kHz” – See [0137]; “FIG. 20 illustrates configuration of a different numerology and transmission of a positioning reference signal (PRS) based on TDM. Referring to FIG. 20, positioning reference signal (PRS) transmission intervals which have different resolutions for time intervals #0 to #3 may be configured in the same bandwidth part BWP #1” – See [0242]; “According to an embodiment, where a numerology value for multiple time intervals needs to be configured, a plurality of set values may be required to be included for the transmission interval for each prs-Numerology. Thus, positioning reference signals (PRS) with different resolutions may be transmitted in different time intervals even in the single bandwidth part (BWP)” – See [0244]; The third resolution (third reporting level) is one of a plurality of resolutions for the UE and is indicated in configuration signaling from the network node based on different numerologies according to the UE’s capability).

Regarding Claim 17, Kazmi in view of Kim teaches the apparatus of Claim 15.  Kazmi further teaches that the selected report parameter for the at least one positioning reference signal resource setting corresponds to a positioning reference signal resource that is included in the corresponding subset of the one or more positioning reference signal resource sets and is associated with a configured reference identification value (“The method may comprise, and/or the network node may be adapted for, and/or comprise a configuring module for, configuring a UE with a measurement configuration based on a resolution for measurements of positioning signals. Configuring may comprise signaling (representing allocation data and/or the configuration) a bandwidth and/or bandwidth indication, the bandwidth or bandwidth indication pertaining to a bandwidth of positioning signals to be transmitted to and/or received by the UE. The configuring may be based on a UE measurement capability report” – See [0028]; “The UE may also obtain a measurement configuration, which comprises of at least one parameter used by the UE for doing measurements. Examples of parameters which can be included in the measurement configuration are measurement BW, cell BW, measurement time or period, number of samples to be used for measurement in the measurement time, reference signal related configuration parameters (e.g. RS BW, RS measurement BW, number of time resources in RS occasion, RS occasion periodicity, reference time to start RS configuration etc).” – See [0084]; The report parameter for the position signal corresponds to a resource in a position reference signal resource set indicated in the measurement configuration and a reference time (reference identification value)).

Regarding Claim 18, Kazmi in view of Kim teaches the apparatus of Claim 15.  Kazmi further teaches that the one or more processors are configured to: transmit the selected report parameter for the at least one positioning reference signal resource setting based at least in part on a combining of a report parameter for at least one positioning reference signal resource included in the corresponding subset of the one or more positioning reference signal resource sets (“RSTD Measurement Report Mapping is discussed in the following. The UE estimates the time of arrival of a reference cell and other detected cells based on the received assistance information from E-SMLC. Then, the UE computes the Reference Signal Time Difference (RSTD) of each detected cell in relation to the reference cell. The UE signals the RSTD measurement results to the location server (e.g., E-SMLC) using the pre-defined RSTD report mapping as explained below” – See [0044]; The measurement indicator (report value) is determined by combining a report parameter for each positioning signal resource in the resource set.  Using RSTD, for example, an arrival time of the signal from a reference cell and an arrival time of the signal from another cell are combined by determining the relative arrival time difference and the combined value is transmitted as the selected report parameter in the measurement report).

Regarding Claim 19, Kazmi in view of Kim teaches the apparatus of Claim 15.  Kazmi further teaches that the one or more processors are configured to: determine a reference signal time difference between a first time of arrival associated with a first positioning reference signal resource setting of the one or more positioning reference signal resource settings and a second time of arrival associated with a second positioning reference signal resource setting of the one or more positioning reference signal “RSTD Measurement Report Mapping is discussed in the following. The UE estimates the time of arrival of a reference cell and other detected cells based on the received assistance information from E-SMLC. Then, the UE computes the Reference Signal Time Difference (RSTD) of each detected cell in relation to the reference cell. The UE signals the RSTD measurement results to the location server (e.g., E-SMLC) using the pre-defined RSTD report mapping as explained below” – See [0044]; Using RSTD, a time difference between the arrival time of a first positioning signal of a reference cell and an arrival time of a second positioning signal of another cell is determined.  The time difference measurement is transmitted as the selected report parameter in a measurement report).

Regarding Claim 20, Kazmi teaches the apparatus of Claim 1.  Kazmi does not explicitly teach that the one or more processors are configured to: transmit, using a fourth reporting level for the UE, a selected report parameter for at least one TRP of the one or more TRPs.
However, Kim teaches that the one or more processors are configured to: transmit, using a fourth reporting level for the UE, a selected report parameter for at least one TRP of the one or more TRPs (“it is possible to provide an appropriate reporting resolution according to the UE's circumstance by differently configuring numerology for the radio resource used in transmission of a positioning reference signal based on the UE's capability in performing positioning in a next-generation wireless network” – See 0017]; “Where a fourth resolution is required, the subcarrier spacing may be selected as 120 kHz” – See [0137]; See also table 12; The UE transmits the PRS measurement using a fourth resolution (fourth reporting level) of (1/23 or 0.125)*Ts, where Ts=9.8 m).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazmi such that the one or more processors are configured to: transmit, 

Regarding Claim 21, Kazmi in view of Kim teaches the apparatus of Claim 20.  Kim further teaches that the fourth reporting level for the UE is a reporting level of one or more reporting levels for the UE indicated by the signaling comprising the one or more configurations (“base station may configure and transmit the positioning reference signal (PRS) based on different numerologies according to the UE's capability” – See [0144]; “Where a fourth resolution is required, the subcarrier spacing may be selected as 120 kHz” – See [0137]; “FIG. 20 illustrates configuration of a different numerology and transmission of a positioning reference signal (PRS) based on TDM. Referring to FIG. 20, positioning reference signal (PRS) transmission intervals which have different resolutions for time intervals #0 to #3 may be configured in the same bandwidth part BWP #1” – See [0242]; “According to an embodiment, where a numerology value for multiple time intervals needs to be configured, a plurality of set values may be required to be included for the transmission interval for each prs-Numerology. Thus, positioning reference signals (PRS) with different resolutions may be transmitted in different time intervals even in the single bandwidth part (BWP)” – See [0244]; The fourth resolution (fourth reporting level) is one of a plurality of resolutions for the UE and is indicated in configuration signaling from the network node based on different numerologies according to the UE’s capability).

Regarding Claim 22, Kazmi in view of Kim teaches the apparatus of Claim 20.  Kazmi further teaches that the selected report parameter for the at least one TRP corresponds to a positioning reference signal resource of the one or more positioning reference signal resources and is associated with a configured reference identification value (“The method may comprise, and/or the network node may be adapted for, and/or comprise a configuring module for, configuring a UE with a measurement configuration based on a resolution for measurements of positioning signals. Configuring may comprise signaling (representing allocation data and/or the configuration) a bandwidth and/or bandwidth indication, the bandwidth or bandwidth indication pertaining to a bandwidth of positioning signals to be transmitted to and/or received by the UE. The configuring may be based on a UE measurement capability report” – See [0028]; “The UE may also obtain a measurement configuration, which comprises of at least one parameter used by the UE for doing measurements. Examples of parameters which can be included in the measurement configuration are measurement BW, cell BW, measurement time or period, number of samples to be used for measurement in the measurement time, reference signal related configuration parameters (e.g. RS BW, RS measurement BW, number of time resources in RS occasion, RS occasion periodicity, reference time to start RS configuration etc).” – See [0084]; The report parameter for the position signal corresponds to a resource in a position reference signal resource set indicated in the measurement configuration and a reference time (reference identification value)).

Regarding Claim 23, Kazmi in view of Kim teaches the apparatus of Claim 20.  Kazmi further teaches that the one or more processors are configured to: transmit the selected report parameter for the at least one TRP based at least in part on a combining of a report parameter for the one or more positioning reference signal resources (“RSTD Measurement Report Mapping is discussed in the following. The UE estimates the time of arrival of a reference cell and other detected cells based on the received assistance information from E-SMLC. Then, the UE computes the Reference Signal Time Difference (RSTD) of each detected cell in relation to the reference cell. The UE signals the RSTD measurement results to the location server (e.g., E-SMLC) using the pre-defined RSTD report mapping as explained below” – See [0044]; The measurement indicator (report value) is determined by combining a report parameter for each positioning signal resource in the resource set.  Using RSTD, for example, an arrival time of the signal from a reference cell and an arrival time of the signal from another cell are 

Regarding Claim 24, Kazmi in view of Kim teaches the apparatus of Claim 20.  Kazmi further teaches that the one or more processors are configured to: determine a reference signal time difference between a first time of arrival associated with a first TRP of the one or more TRPs and a second time of arrival associated with a second TRP of the one or more TRPs, wherein the selected report parameter for the at least one TRP comprises the reference signal time difference (“RSTD Measurement Report Mapping is discussed in the following. The UE estimates the time of arrival of a reference cell and other detected cells based on the received assistance information from E-SMLC. Then, the UE computes the Reference Signal Time Difference (RSTD) of each detected cell in relation to the reference cell. The UE signals the RSTD measurement results to the location server (e.g., E-SMLC) using the pre-defined RSTD report mapping as explained below” – See [0044]; Using RSTD, a time difference between the arrival time of a first positioning signal of a reference cell and an arrival time of a second positioning signal of another cell is determined.  The time difference measurement is transmitted as the selected report parameter in a measurement report).

Regarding Claim 25, Kazmi teaches the apparatus of Claim 1.  Kazmi does not explicitly teach that the one or more processors are configured to:
determine, based at least in part on the signaling, one or more additional report parameters associated with the positioning of the UE that are configured according to a third reporting level for the UE; and transmit the one or more additional report parameters corresponding to a first subset of the one or more positioning reference signal resources using the third reporting level for the UE that is different than the first reporting level and the second reporting level, wherein the one or more report 
However, Kim teaches that the one or more processors are configured to: determine, based at least in part on the signaling, one or more additional report parameters associated with the positioning of the UE that are configured according to a third reporting level for the UE; and transmit the one or more additional report parameters corresponding to a first subset of the one or more positioning reference signal resources using the third reporting level for the UE that is different than the first reporting level and the second reporting level, wherein the one or more report parameters correspond to a second subset of the one or more positioning reference signal resources using the first reporting level or the second reporting level (“In the case where the transmission frequency is 6 GHz or more, if a third resolution is required, the subcarrier spacing may be selected as 60 kHz” – See [0137]; “the UE may receive the positioning reference signal (PRS) in all the bandwidth parts (BWPs) supported in the positioning reference signal (PRS) configuration information. That is, regardless of the use cases for the UE itself, the UE may perform detection on the bandwidth parts (BWPs) where all the positioning reference signals (PRSs) are transmitted” – See [0153]; “the UE is required to report RSTD values estimated for each cell to a corresponding base station” – See [0119]; See also Fig. 20; The UE determines a measurement value (report parameter) associated with the positioning according to the third resolution (third reporting level).  As shown in Fig. 20, the UE measures a PRS in time interval #2 of BWP #1 which corresponds to the third resolution.  In the case where the UE measures and reports on all of the PRS regardless of the use case, the measurement for the PRS in time interval #2 of BWP #1 which corresponds to the third resolution is transmitted as an “additional” report parameter in addition to the PRS in time intervals #0 and 1, wherein the time interval #2 of BWP #1 is a first subset of time intervals #0-3 in BWP #1, and wherein time intervals #0 and 1 in BWP #1 are a second subset of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazmi such that the one or more processors are configured to:
determine, based at least in part on the signaling, one or more additional report parameters associated with the positioning of the UE that are configured according to a third reporting level for the UE; and transmit the one or more additional report parameters corresponding to a first subset of the one or more positioning reference signal resources using the third reporting level for the UE that is different than the first reporting level and the second reporting level, wherein the one or more report parameters correspond to a second subset of the one or more positioning reference signal resources using the first reporting level or the second reporting level for the same reasons as those given with respect to Claim 15.

Claim 42 is rejected based on reasoning similar to Claim 15.
Claim 43 is rejected based on reasoning similar to Claim 16.
Claim 44 is rejected based on reasoning similar to Claim 17.
Claim 45 is rejected based on reasoning similar to Claim 18.
Claim 46 is rejected based on reasoning similar to Claim 19.
Claim 47 is rejected based on reasoning similar to Claim 20.
Claim 48 is rejected based on reasoning similar to Claim 21.
Claim 49 is rejected based on reasoning similar to Claim 22.
Claim 50 is rejected based on reasoning similar to Claim 23.
Claim 51 is rejected based on reasoning similar to Claim 24.
Claim 52 is rejected based on reasoning similar to Claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478